DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 22, 27, & 33.  More specifically, the prior art of record does not specifically teach or suggest receiving, at a dashboard system associated with a first user hosting content on a content distribution platform, access over a network to affinity data, the affinity data including affinity scores that quantify respective affinities of user accounts on the content distribution platform to the content hosted on the content distribution platform, wherein the affinity scores include an affinity score for a user account that is associated with a second user consuming the content on the content distribution platform, and wherein the affinity score for the user account is computed based on: user interaction data associated with the user account and corresponding to the first user, social media data associated with the user account, and attribute data describing attributes of the first user; accessing, via the dashboard system, the affinity data over the network; displaying the affinity data including the affinity scores in a view of the dashboard
system; and receiving, at a first interface of the dashboard system, input from the first user based on the displayed affinity data that causes (1) a message system associated with the dashboard system to communicate a targeted message from the message system to a second interface of a 
Dependent claims 23-26, 28-32, & 34-40, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        August 9, 2021